 


109 HR 4444 IH: To authorize farmers in the State of Louisiana to operate certain commercial motor vehicles anywhere in the State without a commercial drivers license until January 1, 2006.
U.S. House of Representatives
2005-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4444 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2005 
Mr. Jindal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize farmers in the State of Louisiana to operate certain commercial motor vehicles anywhere in the State without a commercial drivers license until January 1, 2006. 
 
 
 That an operator of a farm vehicle in the State of Louisiana may operate without a commercial driver’s license such vehicle under section 383.3(d) of title 49, Code of Federal Regulations (as in effect on December 1, 2005), anywhere in the State, including areas of the State outside of 150 miles of the farm, until January 1, 2006.  
 
